DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEATY (US 5,322,443).
Regarding Claim 1, Beaty discloses a handling tool (Figs. 3-5, (40, 32)) for a dental component (e.g. 10, 14, and/or 12 are dental components) having a distal end, a proximal end and a longitudinal axis, the handling tool comprising: 
a grip (40, 32) at the proximal end, 
a shaft (28, 40) located distally to the grip with, the shaft comprising an engagement section (44) for engaging an engagement feature of a fastening element 
wherein the retaining section is located on an outer circumferential side of the shaft (Fig. 4, retaining section (46) is located on an outer circumferential side of shaft (40));
wherein the retaining section of the handling tool is configured to allow for a rotation relative to the dental component ((46) is capable of rotating relative to (10)).
Regarding Claim 2, the retaining section is shaped for retaining the dental component by means of a friction fit ((30), Col 3 lines 10-24)).
Regarding Claim 3 the engagement section of the handling tool has a form fit geometry in order to enable a transfer of torque between the handling tool and the fastening element ((42) transfers torque to  head (13), Col 3 lines 25-30).
Regarding Claim 4, wherein the engagement section of the handling tool has a friction fit geometry (30) in order to limit the transfer of torque between the handling tool and the fastening element (Col 2 lines 19-26).
Regarding Claim 5, a diameter of the grip (32) is larger than any one of a diameter of the engagement section and a diameter of the retaining section.
Regarding Claim 6, the handling tool further comprising an intermediate section (28), wherein the intermediate section converges from the diameter of the grip down to the diameter of the engagement section and/or the diameter of the retaining section.

Regarding Claim 10, the tool further comprising at least one cavity which is located in the handling tool so that the deviation in material thickness is minimized (Fig. 3, the cavity within (28) has a constant material thickness along the peripheral wall).
Regarding Claim 11, the handling tool is at least partly made from a solid polymer or solid polymer composite (Col 3 lines 18-22).
Regarding Claim 12, Beaty discloses the device as set forth in Claim 1 above.  Beaty further discloses a dental component (10) retained by the retaining section (30) of the tool (as set forth in claim 1 above).
Regarding Claim 13, a circumferential contact between the retaining section of the handling tool and a contact section of the dental component is discontinuous ((36) and Col 3 lines 13-23: discloses longitudinally slotted resilient fingers; the structure is more clearly illustrated in the embodiment of Figs. 6-7, (52, 54)).
Regarding Claim 14, Beaty further discloses a fastening element (13) having a thread (Col 3 lines 50-55: the screw (12) has threads) that engages a thread (18) of the dental component (14) and that is out of engagement with the thread of the dental .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over BEATY as applied to Claims 1 and 11 above, and further in view of GUSTAFSSON et al. (US 2015/0250565 A1).
Regarding Claim 20, Beaty discloses the device substantially as set forth in claims 1 and 11 above. Beaty further discloses the handling tool made of a resilient plastic material.
Beaty fails to teach the resilient plastic material is PEEK or PEEK composite and the device is integrally formed.
However, Gustafsson teaches an insertion tool with engagement section for engaging dental components comprising PEEK for providing a resiliently deflectable engagement means ([0073], [0063]) made from suitable polymeric material ([0144], [0145]); and the entire device is integrally formed ([0075]).  Furthermore, PEEK is known in the art to be relatively inexpensive, readily available, easily manufactured, and biocompatible.
Therefore, it would have been obvious to modify Beaty, by using PEEK as the resilient plastic material for the engaging section(s), as taught by Gustafsson, for providing a resiliently deflectable engagement means ([0073], [0063]) made from .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the amendments necessitated a new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772